Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00603-CR

                              Kurt Conrad MILLER,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2012CR8700
                 Honorable Maria Teresa Herr, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 9, 2013.


                                         _________________________________
                                         Marialyn Barnard, Justice